DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statement filed 18 February 2022 has been considered.
	Claims 2-5, 8-55 and 57-76 have been cancelled.  Claims 1, 6, 7, 56 and 77-84 have been considered on the merits.
	Objections and rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 7, 56 and 77-84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite in its recitation of an aldehyde dehydrogenase (asd) from Lactobacillus agilis (SEQ ID NO: 30) or an aspartate-semi-aldehyde dehydrogenase (asd) from C. glutamicum (SEQ ID NO:40); a glutamate dehydrogenase (gdh) from Clostridium symbiosum (SEQ ID NO: 44); a 4-hydroxy-tetrahydrodipicolinate reductase (dapB) from Escherichia coli (SEQ C. glutamicum (SEQ ID NO: 4)” since one cannot ascertain if the SEQ ID NOS recited in parentheses are required claim limitations or if they are merely possible embodiments within the scope of the claim.  The same issue appears in Claims 81 and 83.  Claims 6, 7, 56, 77-80, 82 and 84 are rejected due to their dependency upon Claim 1, 81 and/or 83.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 7, 77 and 81-84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochrombel et al. (US Publication No. 2017/0051323) in view of UniProt Accession No. DHE2_CLOSY (published 01 March 1992), UniProt Accession No. DAPB_ECOBW (published 22 September 2009), UniProt Accession No. DAPH_CORGL (published 13 August 1987), and either UniProt Accession No. A0A0R2ALN4_9LACO (published 20 January 2016) or UniProt Accession No. DHAS_CORGL (published 20 January 2016).
Ochrombel et al. describe Corynebacterium for producing amino acids (abstract).  Amino acids which can be produced include L-lysine (paragraphs [0047]-[0048]).  By overexpressing various nucleic acids in the Corynebacterium host cell, the production of the various amino 
Ochrombel et al. do not describe the use of a glutamate dehydrogenase (gdh) from Clostridium symbiosum  having SEQ ID NO: 44; a 4-hydroxy-tetrahydrodipicolinate reductase (dapB) from Escherichia coli  having SEQ ID NO: 48; a meso-diaminopimelate D-dehydrogenase (ddh) from C. glutamicum  having SEQ ID NO: 4; or an aldehyde dehydrogenase (asd) from Lactobacillus agilis  having SEQ ID NO: 30 or an aspartate-semi-aldehyde dehydrogenase (asd) from C. glutamicum  having SEQ ID NO:40.
UniProt Accession No. DHE2_CLOSY describes a glutamate dehydrogenase from Clostridium symbiosum which has 100% sequence identity with SEQ ID NO: 44 of the present application.
UniProt Accession No. DAPB_ECOBW describes a 4-hydroxy-tetrahydrodipicolinate reductase from Escherichia coli which has 100% sequence identity with SEQ ID NO: 48 of the present application.
UniProt Accession No. DAPH_CORGL describes a meso-diaminopimelate D-dehydrogenase from Corynebacterium glutamicum which has 100% sequence identity with SEQ ID NO: 4 of the present application.
UniProt Accession No. A0A0R2ALN4_9LACO describes an aspartate-semi-aldehyde dehydrogenase from Lactobacillus agilis which has 100% sequence identity with SEQ ID NO: 30 of the present application.
Corynebacterium glutamicum which has 100% sequence identity with SEQ ID NO: 40 of the present application.
It would have been obvious to one of ordinary skill in the art to have overexpressed dapB, ddh, gdh and asd in an L-lysine-producing C. glutamicum because Ochrombel et al. teach that such genetic modifications in an L-lysine-producing C. glutamicum can be expected to enhance the production of L-lysine.  It also would have been obvious to one of ordinary skill in the art to have used the UniProt dapB, ddh, gdh and asd enzymes in the host cells of Ochrombel et al. because it would be the simple substitution of one known element for another to obtain predictable results.

Claims 1, 6, 7, 56, 77-79 and 81-84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochrombel et al. (US Publication No. 2017/0051323) in view of UniProt Accession No. DHE2_CLOSY (published 01 March 1992), UniProt Accession No. DAPB_ECOBW (published 22 September 2009), UniProt Accession No. DAPH_CORGL (published 13 August 1987), and either UniProt Accession No. A0A0R2ALN4_9LACO (published 20 January 2016) or UniProt Accession No. DHAS_CORGL (published 20 January 2016); and further in view of Chou et al. (US Publication No. 2019/0194705) and Becker et al. (Metabolic Engineering, 13: 159-168, 2011 – see the IDS filed 02 April 2020).
Ochrombel et al., UniProt Accession No. DHE2_CLOSY, UniProt Accession No. DAPB_ECOBW, UniProt Accession No. DAPH_CORGL, UniProt Accession No. A0A0R2ALN4_9LACO and UniProt Accession No. DHAS_CORGL have been discussed above.  E. coli or Bacillus host cell or a host cell expressing pyc (pyruvate carboxylase).
Chou et al. describe genetically modified host cells for producing lysine (abstract).  Host cells suitable for producing lysine include Corynebacterium glutamicum, Escherichia coli and Bacillus sp. (paragraphs [0069]-[0071]).
Becker et al. describe C. glutamicum for lysine production (abstract).  L-lysine production was increased by C. glutamicum cells engineered to overexpress dapB, ddh and pyc (Table 1, see Strain LYS-8; and Figure 2).
It would have been obvious to one of ordinary skill in the art to have used E. coli or Bacillus sp. cells to produce lysine according to the modifications described by Ochrombel et al. and the UniProt references because Chou et al. teach that any of Corynebacterium glutamicum, Escherichia coli and Bacillus sp. cells are suitable host cells for producing L-lysine.  It would have been further obvious to one of ordinary skill in the art to have overexpressed dapB, ddh and pyc in such L-lysine-producing host cells because Becker et al. teach that such genetic modifications in an L-lysine-producing host cell can be expected to enhance the production of L-lysine.

Claims 1, 6, 7 and 77-84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochrombel et al. (US Publication No. 2017/0051323) in view of UniProt Accession No. DHE2_CLOSY (published 01 March 1992), UniProt Accession No. DAPB_ECOBW (published 22 September 2009), UniProt Accession No. DAPH_CORGL (published 13 August 1987), and either UniProt Accession No. A0A0R2ALN4_9LACO (published 20 January 2016) or UniProt Accession .
Ochrombel et al., UniProt Accession No. DHE2_CLOSY, UniProt Accession No. DAPB_ECOBW, UniProt Accession No. DAPH_CORGL, UniProt Accession No. A0A0R2ALN4_9LACO and UniProt Accession No. DHAS_CORGL have been discussed above.  Those documents do not describe the use of an E. coli, Bacillus or Geobacillus host cell.
Manchester describe genetically modified bacterial cells for producing lysine (abstract; paragraphs [0021] and [0025]).  Host cells suitable for producing lysine include Corynebacterium glutamicum, Escherichia coli, Bacillus sp. and Geobacillus cells (paragraphs [0134], [0142, [0144]).
It would have been obvious to one of ordinary skill in the art to have used E. coli, Bacillus sp. or Geobacillus cells to produce lysine according to the modifications described by Ochrombel et al. and the UniProt references because Manchester teach that any of Corynebacterium glutamicum, Escherichia coli, Bacillus sp. and Geobacillus cells are suitable host cells for producing L-lysine.

Response to Arguments
On page 5 of the response, Applicant has argued that the 103 rejections are inappropriate because evidence of unexpected results.  The argument is not convincing because any showing of unexpected results for overcoming a prima facie case of obviousness must be commensurate in scope with claims.  Here, the results do not describe a representative range of Corynebacterium, Escherichia, Bacillus and Geobacillus cells, much less a Lactobacillus agilis having SEQ ID NO: 30 or an aspartate-semi-aldehyde dehydrogenase (asd) from C. glutamicum having SEQ ID NO:40; a glutamate dehydrogenase (gdh) from Clostridium symbiosum having SEQ ID NO: 44; a 4-hydroxy-tetrahydrodipicolinate reductase (dapB) from Escherichia coli having SEQ ID NO: 48; and a meso-diaminopimelate D-dehydrogenase (ddh) from C. glutamicum having SEQ ID NO: 4 (see the 112(b) rejection above).  Therefore, the limited number of enzymes tested are not representative of a range of enzymes not limited to the particular SEQ ID NOS recited by the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652